Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 10, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00736-CV



                     IN RE ZAHIR QUERISHI, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             315th District Court
                            Harris County, Texas
                         Trial Court Cause No. 86707

                       MEMORANDUM OPINION

      On September 1, 2015, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. Relator has also filed a motion to suspend the copy and
service requirements of Texas Rule of Appellate Procedure 9.3 and 9.5 and the
appendix requirement of Texas Rule of Appellate Procedure 52.3(k).
      In the petition for mandamus relief, relator asks this court to compel the
Honorable Michael Schneider, presiding judge of the 315th District Court of Harris
County, to rule on his pro se application for writ of habeas corpus. Relator
additionally asks this court to inquire whether relator is represented by counsel.

      In No.14-15-00476-CV; In re Zahir Querishi, relator filed a petition for writ
of mandamus asking for the very same relief he seeks in this case. On August 13,
2015, this court issued a memorandum opinion denying that petition for writ of
mandamus and finding that relator is represented by counsel. Because relator
presents no facts or arguments that require this court to reconsider its memorandum
opinion issued on August 13, 2015, we likewise deny relator’s petition for writ of
mandamus in this case.

      Relator’s motion to suspend the rules is denied as moot.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                          2